DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 3-16, 34 and 35 are pending.
Claims 1, 3-16, 34 and 35 and are rejected.
Claims 2 and 17-33 are canceled.

Response to Arguments
Applicant’s arguments, see the last paragraph on page 6 to paragraph 2 on page 7, filed September 6, 2022, with respect to the rejection(s) of claims 1, 3-16 and 34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adkesson et al. (WO 2004/101479 A2) in view of Pinkos et al. (US 2010/0101931 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clark et al. (US 2011/0003355 A1) in view of Pinkos et al. (US 7,759,531 B2).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 6, 2022 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-16, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark et al. (US 2011/0003355 A1) in view of Pinkos et al. (US 7,759,531 B2) and further in view of Buckley et al. (“Design of distillation column control systems”, ISBN 0-7131-3551-4, 540 pages, published 1985).
Clark et al. disclose a process of purifying bioderived 1,4-butanediol (1,4-BDO) comprising:
(a)    subjecting a crude bioderived 1,4-BDO mixture to a first column distillation procedure to remove materials with a boiling point lower than 1,4-BDO from the crude bioderived 1,4-BDO mixture to produce a first bioderived 1,4-BDO-containing product stream; and
(b)    subjecting the first bioderived -containing product stream to a second column distillation procedure to remove materials with boiling points higher than 1,4-BDO as a first high-boilers stream, to produce a purified bioderived 1,4-BDO product (Figures 15 and 16; paragraphs 0011, 0031-0032, 0049, 0131-0134; and claims 28, 29 and 32).  
Clark et al. disclose the process above, wherein the crude bioderived 1,4-BDO mixture is at least 50% (w/w), 60% (w/w), 70% (w/w), 80% (w/w), 85% (w/w) or 90% (w/w) 1,4-BDO (paragraphs 0048 and 0051; Table 4 on page 20; Table 11 on page 22; Table 12 on pages 22-23 and Example V on page 22).
Clark et al. disclose the process above, wherein the purified bioderived 1,4-BDO product is greater than 90% (w/w), 91% (w/w), 92% (w/w), 93% (w/w), 94% (w/w), 95% (w/w), 96% (w/w), 97%, (w/w) 98% (w/w), 99% (w/w), 99.1% (w/w), 99.2% (w/w), 99.3% (w/w), 99.4% (w/w), 99.5% (w/w), 99.6% (w/w), 99.7% (w/w), 99.8% (w/w) or 99.9% (w/w), 1,4-BDO (paragraphs 0038 and 0042).
Clark et al. disclose the process above, wherein recovery of 1,4-BDO in the purified bioderived 1,4-BDO product from the crude bioderived glycol mixture is greater than 40%, 50%, 60%, 70%, 80%, 90%, 95%, 96%, 97%, 98% or 99% (paragraphs 0038 and 0042).
Clark et al. disclose the process above further comprising culturing a modified non-naturally occurring organism to produce a bioderived 1,4-BDO in a fermentation broth, subjecting the fermentation broth to a separation procedure to obtain a separated bioderived 1,4-BDO product, and subjecting the separated bioderived 1,4-BDO product to water removal and salt removal to produce the crude bioderived 1,4-BDO mixture, wherein the separation procedure consists of a first filtration and a second filtration, wherein the first filtration is microfiltration or ultrafiltration, and wherein the second filtration is nanofiltration (Figures 15 and 16; paragraphs 0010-0012, 0031-0034, 0050, 0060, 0067-0076, 0132-0135, and 0139-0141; Examples II and III; and claims 5-8, 18, 19, 29, 32 and 35).
Clark et al. disclose the process above, further comprising subjecting the crude bioderived glycol mixture to a polishing ion exchange using a polishing ion exchange resin that is an anion exchange resin (Figures 15 and 16; paragraphs 0050 and 0078-0081; Example IV on page 22; and claims 20, 29-33).
Clark et al. disclose the process above, wherein the water removal is by evaporation (Figures 15 and 16; paragraphs 0011, 0037, 0048, 0050, 0082, 0086, 0100, 0130, 0133, 0134; Example V on page 22; and claims 9, 32, 34).
Clark et al. disclose the process above, wherein the salt removal is by primary ion exchange (paragraphs 0011, 0037, 0078-0080, 0098, 0132-0135; Example IV on page 22; and claims 20, 29, 31-33).
Clark et al. differ from the instant claims in that Clark et al. do not disclose wherein the purified bioderived glycol product is collected from a side-draw of the second column distillation procedure, wherein the purified bioderived 1,4-BDO product collected from the side draw of the second column distillation procedure, in particular in a vapor phase.
Pinkos et al. disclose a process for purifying 1,4-butanediol using a plurality of distillation units (column 8, line 62 to column 9, line 10).  The product stream after removal of low boilers and water containing 1,4-butanediol and high boilers is further treated by distillation wherein pure 1,4-butanediol is drawn off via a side draw in liquid or gaseous form, but can also be drawn off as a bottom product (column 9, lines 28-34 and column 11, lines 37-57).  The pure 1,4-butanediol obtained by the process usually has purities of greater than 99.5%, typically greater than 99.7% (column 12, lines 18-19).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the purified glycol product of Clark et al. could be withdrawn from the second distillation column procedure via a side draw in a vapor phase, since Pinkos et al. disclose that one can alternatively obtain 1,4-BDO purified by distillation via a side draw in either liquid or gaseous form or as a bottom product.    “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).
Clark et al. differ from the instant claims in that Clark et al. do not disclose subjecting the first high-boilers stream to wiped-film evaporation (WFE) to produce a first WFE distillate and subjecting the first WFE distillate to step (b) nor (c) subjecting the second high-boilers stream to wiped-film evaporation (WFE) producing a second WFE distillate and subjecting the second WFE distillate to step (d).  
Pinkos et al. disclose that bottom streams comprising 1,4-BDO, high boilers and salts is preferably separated in a falling-film evaporator or a thin-film evaporator to separate the 1,4-BDO from the high boilers and salts and combining the 1,4-BDO with stream A, B, D, and/or E and/or F, which can be separated in a further distillation column for further separation (column 11, line 61 to column 12, line 10).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to subject the high-boiler bottoms streams of Clark et al. to wiped-film evaporation (WFE) to produce WFE distillates and subjecting the WFE distillates to further distillation steps, since Pinkos et al. has shown that in a process for the purification of 1,4-butanediol the bottoms streams comprising 1,4-BDO, high boilers and salts can be fed to an evaporator to separate the 1,4-BDO from the high boilers and salts and combining the 1,4-BDO with another 1,4BDO stream, which can be separated in a further distillation column for further separation.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007). 
The skilled artisan would have further been motivated to subject the first and second high boilers streams to an evaporator such as WFE in order to further increase the purity of 1,4-BDO by increasing the recovery of 1,4 from the high boilers and salts.
Clark et al. fail to disclose the process above further comprising (d) subjecting the first bioderived 1,4-BDO-containing product stream, prior to performing step (b), to an intermediate column distillation procedure to remove materials with boiling points higher than 1,4-BDO as a second high-boilers stream.
Pinkos et al. disclose that when purifying 1,4-BDO high boilers can be removed in multiple distillation steps (column 11, line 37 to column 12, line 1). The fourth column in Example 1 of Pinkos et al. corresponds to the claimed second column and the third column of Pinkos et al. corresponds to the claimed intermediate column.  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to subject the first bioderived 1,4-BDO-containing product stream of Clark et al., prior to performing step (b), to an intermediate column distillation procedure to remove materials with boiling points higher than 1,4-BDO as a second high-boilers stream, since Pinkos et al. disclose that when purifying 1,4-BDO high boilers can be removed in multiple distillation steps. “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007). 
Clark et al. fail to disclose the process above further comprising (e) treating the first bioderived glycol-containing product stream with a hydrogenation reaction prior to performing step (b).
Pinkos et al. disclose that after removal of water, the reaction product can be introduced back into the process at a suitable point in the process with interruptions by hydrogenation (column 12, lines 27-31).  This procedure allows for removal of any hydrogenatable impurities to be removed.
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to treat the first bioderived 1,4-BDO-containing product stream with a hydrogenation reaction prior to performing step (b), since Pinkos et al. has shown that after removal of water, the reaction product can be introduced back into the process at a suitable point in the process with interruptions by hydrogenation.  The skilled artisan would have been further motivated to carry out the hydrogenation in order to further remove any hydrogenatable impurities that may be present.
Clark et al. fail to disclose the process above further comprising (f) treating the purified bioderived 1,4-BDO product with a hydrogenation reaction.
Pinkos et al. disclose that the pure 1,4-butanediol may comprise acetal which is disruptive in the typical 1,4-butanediol uses, since it bears only one OH group, and thus it is advisable to further deplete this component for example by hydrogenating it over an Ni catalyst (column 12, lines 18-26).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to treat the first bioderived 1,4-BDO-containing product stream with a hydrogenation reaction, since Pinkos et al. disclose that when the pure 1,4-butanediol comprises impurities such as acetal which is disruptive in the typical 1,4-butanediol uses it is advisable to further deplete this component for example by hydrogenating it.  
Clark et al. fail to disclose the process above, wherein the first column distillation procedure and second column distillation procedures are each performed at pressures equal to or less than atmospheric pressure.
Pinkos et al. disclose that low boilers and water are removed at pressures between 0.5 and 20 bar in one or more distillation units (column 9, lines 10-19).  The pressures in the distillation column with side draw is between 0.005 and 0.8 bar (column 11, lines 6-13).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to perform the first column distillation procedure and second column distillation procedures at pressures equal to or less than atmospheric pressure, since Pinkos et al. has shown that in a process for the distillation of 1,4BDO low boilers and water are removed at pressures between 0.5 and 20 bar in one or more distillation units with the pressures in the distillation column with side draw being between 0.005 and 0.8 bar.  
Clark et al. fail to disclose the process above, wherein the pressure of the first column distillation procedure differs from the pressure of the second distillation procedure.
Pinkos et al. disclose in the Example 1 the pressure in the first and second columns are different (column 4, lines 8-27). 
  One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a pressure in the first and second columns that are different, since Pinkos et al. has shown that in a process for the distillation of 1,4BDO the pressure in the first and second columns can be different.
Clark et al. fail to disclose the process above, wherein the WFE is operated at a pressure of 4 mmHg to 7.5 mmHg.
Pinkos et al. disclose that the pressures of the falling-film evaporator or the thin-film evaporator are from 0.005 to 1 bar (3.75-750 mmHg), preferably between 0.01 and 0.7 bar (7.5-525 mmHg), more preferably at 0.02 and 0.4 bar (column 12, lines 3-10). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to operate the WFE at a pressure of 4 mmHg to 7.5 mmHg as required by claim 34, since Pinkos et al. has shown that evaporators can be operated at pressures as low as 3.75 mmHg.  
Clark et al. in view of Pinkos et al. fail to disclose the process above, wherein the side draw is located about the feed point of the second distillation column.
Buckley et al. disclose that to reduce investment and energy consumption, column designers sometimes tackle the separation of multicomponent mixtures with on sidestream drawoff column instead of using two or more conventional columns (paragraph 1 on page 169).  Buckley et al. disclose that if side drawn is taken from a point above the feed tray, it is usually taken as a liquid with the objective being to minimize low boilers in the sidestream (paragraph 4 on page 169).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious remove the purified 1,4-BDO of Clark et al. in view of Pinkos et al.  via a side draw located about the feed point of the second distillation column, since Buckley et al. disclose that a side drawn can be taken from a point above the feed tray if taken as a liquid.
The skilled artisan would have been motivated to do so with the objective of minimizing low boilers in the sidestream.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7-10 and 13-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of U.S. Patent No. 9,873,652 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,873,652 B2 purifies 1,4-BDO using a process that encompasses the claimed process steps.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on September 6, 2022 prompted the new ground(s) of rejection for claims 1, 3-16, and 34 presented in this Office action.  Applicant's amendment to add claim 35 also necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b) and MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699